Supplement Dated October 14, 2016 To the Product Prospectuses for: THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Flexible Premium Variable Life Account S Lincoln Corporate Commitment VUL Lincoln CVUL Series III Elite Lincoln Corporate Variable 5 Lincoln Corporate Variable 4 LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK LLANY Separate Account S for Flexible Premium Variable Life Insurance Lincoln Corporate Commitment VUL Lincoln CVUL Series III Elite Lincoln Corporate Variable 5 Lincoln Corporate Variable 4 This Supplement outlines changes to the investment options under your policy. All other provisions outlined in your prospectus, as supplemented, remain unchanged. This Supplement is for informational purposes and requires no action on your part. The Lincoln Variable Insurance Products Trust (“LVIP”) has notified us that the LVIP Board of Trustees has approved the reorganization of two LVIP funds, effective as of the close of business December 9, 2016. The reorganizations were approved at a shareholder’s meeting on September 7, 2016. The LVIP BlackRock Emerging Markets Managed Volatility Fund (an “Acquired Fund”) will be reorganized into the LVIP SSGA International Managed Volatility Fund (an “Acquiring Fund”). These two funds have similar investment objectives and similar investment strategies. As a result of this reorganization, the LVIP SSGA International Managed Volatility Fund will be added as an investment option effective November 7, 2016 to Policies issued on or before May 2, 2016. The investment objective of the fund is to seek capital appreciation, and the fund operates as a Fund of Funds.For complete details related to the LVIP SSGA International Managed Volatility Fund, including risks, investment policies and strategies, please refer to the LVIP SSGA International Managed Volatility Fund’s prospectus. The LVIP BlackRock U.S. Opportunities Managed Volatility Fund (an “Acquired Fund”) will be reorganized into the LVIP Blended Mid Cap Managed Volatility Fund (an “Acquiring Fund”).These two funds have similar investment objectives and investment strategies. At the time of these reorganizations, Owners of units of each Acquired Fund Sub-Account will automatically receive a proportionate number of units of its corresponding Acquiring Fund Sub-Account, based on the unit value of each fund at the time of the reorganization. Following the reorganizations, each Acquired Fund will no longer be available as an investment option under your Policy. Beginning December 12, 2016, any future allocations of Premium Payments and/or Policy value that you previously designated to an Acquired Fund Sub-Account will be allocated to the corresponding Acquiring Fund Sub-Account. This investment will become your allocation instruction until you tell us otherwise. All other transactions requested for an Acquired Fund will be rejected and treated as not in good order. Additionally, LVIP has notified us that the LVIP AQR Enhanced Global Strategies Fund will be liquated on or about December 9, 2016 (subject to shareholder approval), and as a result, will no longer be available as an investment option under your Policy.Ifthe liquidation is approved, we recommend youtransfer all money out of the LVIP AQR Enhanced Global Strategies Fund Sub-Account and into another Sub-Account within your Policy prior to the close of business on December 8, 2016. If you do not make this transfer prior to the liquidation, your money will be automatically transferred to the LVIP Government Money Market Fund Sub-Account. Once this transfer occurs, any futureallocations of Premium Payments and/or policy value that you previously designated to the LVIP AQR Enhanced Global Strategies Fund Sub-Account will be allocated to the LVIP Government Money Market Portfolio Sub-Account. This investment will become your allocation instruction until you tell us otherwise. All other transactions requested for an Acquired Fund will be rejected and treated as not in good order.
